Citation Nr: 1818415	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for degenerative disc disease and degenerative joint disease of the spine.

4.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the spine.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for muscle pain.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder.

9.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic disorder.


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2009, February 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an August 2016 rating decision, the RO granted the Veteran's claim for a total disability rating based on individual unemployability effective in May 2011.  In June 2017, the Veteran filed a Notice of Disagreement (NOD) with respect to the effective date of the award of TDIU.  The RO has not issued a Statement of the Case with respect to this matter. 38 C.F.R. § 20.200.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also notes receipt of the NOD and the RO's acknowledgement to the Veteran of its receipt.  Thus, as VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, the Board will not take jurisdiction of this matter under Manlincon at this time.  

The Veteran testified at a hearing before the undersigned in October 2017.  In January 2018, the Veteran was provided with a letter informing him that, due to recording malfunctions, the Board was unable to produce a transcript of his hearing.  He was offered the opportunity to appear at another hearing; however, the Veteran declined.  As such, the Board will proceed to adjudicate the claims on appeal.

The issues of entitlement to service connection for a skin disability, for degenerative disc disease and degenerative joint disease of the spine, and for hypertension and obstructive sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  New and material evidence has been received since the September 2007 final rating decision that denied service connection for back and skin disorders.

2.  The Veteran had active service in the Southwest Asia Theater of Operations (SWA) during the Persian Gulf War.

3.  The competent evidence of record does not show that the Veteran has chronic headaches under the relevant regulation or that he has headaches meeting the criteria for a compensable disability rating at any time over the appeals period.

4.  The competent evidence of record does not show that the Veteran has chronic muscle pain under relevant regulation or that he has muscle pain meeting the criteria for a compensable disability rating at any time over the appeals period.

5.  The competent evidence of record shows that the Veteran is not currently diagnosed as having chronic fatigue syndrome, that the Veteran has chronic fatigue under relevant regulation, or that he has fatigue meeting the criteria for a compensable disability rating at any time over the appeals period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a skin disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received, and the claim of service connection for a back disorder is reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  A disability manifested by headaches, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

4.  A disability manifested by muscle pain, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5.  A disability manifested by fatigue, including chronic fatigue syndrome, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to reopen - Legal Criteria

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
I.b. Claim to Reopen - Service connection for back disorder

The RO denied the Veteran's claim for entitlement to service connection for a back disability in a September 2007 rating decision, based on the finding that the condition neither occurred in nor was caused by service.  The RO noted that the Veteran's service treatment records did not reflect any treatment for or reports of back pain, and that while at his August 2007 VA examination, he reported that he had low back pain on and off since 1992, there was no documentation of a lower back condition immediately after service.  

Since September 2007, substantial pertinent evidence has been added to the claims file.  At his April 2010 hearing before a Decision Review Officer (DRO Hearing), the Veteran reported that he had complained about his lower back pain while he was in the service and that he was given Motrin.  He reported that he was told that his back pain was from carrying his pack.  The Board finds that this evidence is new because it was not before the adjudicator in September 2007 and is not redundant.  The Board also finds that the new evidence is material because it provides evidence that supports the Veteran's claim, by providing lay evidence of in-service back pain.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110. 

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a back disorder.  Hence, the appeal to this extent is allowed.

I.c.  Claim to Reopen - Service connection for skin disorder

The RO denied the Veteran's claim for entitlement to service connection for skin disorder in a September 2007 rating decision, finding that atopic dermatitis (claimed as a skin condition) was neither occurred in nor was caused by service.  The RO noted that the Veteran's service treatment records were negative for any diagnosis of atopic dermatitis, and that, at his August 2007 VA examination, the Veteran reported that he had been having small reddish bumps with minimal clear fluid over the fingers and the back of the head and on either side of the head behind the ears on and off since 1997, four years after his discharge from service.

Since September 2007, pertinent evidence has been added to the claims file.  At his DRO Hearing, the Veteran reported that he began experiencing a rash on his scalp in service, and was provided a cream for treatment.  The Board finds that this evidence is new because it was not before the adjudicator in September 2007, and is not redundant.  The Board also finds that the new evidence is material because it provides evidence that potentially supports the Veteran's claim, by reflecting an in-service onset and treatment for a skin rash.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a skin disorder.  Hence, the appeal to this extent is allowed.

II.a. Service Connection - Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131;  38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir.
2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran asserts that he has headaches, muscle pains, and chronic fatigue syndrome as a resulted of his service in Southwest Asia.  

Service treatment records do not reflect any complaints of headaches, muscle pains, or fatigue.

The Veteran does not have any diagnosed headache disorder, such as migraines.  While he has muscle aches reported in his lower back, and has been prescribed muscle relaxants for this pain, this has been associated with his diagnosed degenerative disc disease of his lower back.  A claim for entitlement to service connection for a back disorder is being remanded herein.  The record of evidence does not reflect that he has been diagnosed with a disorder manifested by muscle aches.  The Veteran additionally does not have a diagnosed disorder manifested by fatigue.

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically
attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

The Veteran's DD-214 indicates active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.

In this case, the Board has reviewed copious medical records in the claims file and VA examination reports, and has not found evidence to show that the Veteran has had headaches, muscle pain, or fatigue that would meet the criteria for a chronic, undiagnosed illness under 38 C.F.R. § 3.317.  

While treatment records reflect occasional reports of headaches, in many instances throughout the record the Veteran has denied headaches.  The evidence does not reflect that the frequency and duration of the Veteran's occasional headaches would meet the criteria for a chronic illness for any six month period throughout the appeals period, and would not warrant a compensable rating under Diagnostic Code 8100, which pertains to migraine headaches.  Under this Diagnostic Code, a 10 percent disability rating would be awarded if the evidence reflected that the Veteran experienced headaches manifested by characteristic prostrating attacks averaging one in two months over several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board finds that there is no evidence that the Veteran suffers from such attacks.

As such, service connection for headaches, under 38 C.F.R. § 30317, is not warranted.

With regard to the Veteran's claim for entitlement to service connection for muscle pain, the Board has not found evidence of reports or complaints of muscle pain that would meet the criteria for a chronic disability under the pertinent regulation.  At his August 2007 VA Gulf War examination, the Veteran denied muscle pains and fibromyalgia.  In that regard, to warrant a rating for muscle pains, the evidence would need to show that the Veteran met the criteria for a compensable disability rating under the appropriate Diagnostic Code.  For muscle pain, the Board finds that Diagnostic Code 5025, pertaining to fibromyalgia, would provide the most appropriate rating criteria for overall muscle pain due to an undiagnosed illness under 38 C.F.R. § 3.317.  Under Diagnostic Code 5025, a 10 percent disability rating is assigned for widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, that require continuous medication for control.  Here, there is no evidence that the Veteran has had muscle pain, other than that associated with his back disability discussed above, that has required continuous medication.

As such, service connection for muscle pain, under 38 C.F.R. § 30317, is not warranted.

With regard to the Veteran's claim for service connection for fatigue, the Board likewise finds that the Veteran's treatment records do not reflect that he experienced fatigue to an extent that would meet the criteria for a chronic, undiagnosed illness throughout the appeals period.  In addition, the evidence of record does not show that he has been found to have chronic fatigue syndrome.  At his August 2007 Gulf War examination, the Veteran denied chronic fatigue.  His treatment records do not reflect reports of ongoing fatigue.  Significantly, the evidence of record does not show that the Veteran has met the criteria for a compensable rating under Diagnostic Code 6354, which applies to chronic fatigue syndrome.  In order to warrant a compensable rating under this criteria, the evidence would need to show that the Veteran experiences debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  The medical evidence of record has not shown that the Veteran has had any periods of incapacitation as contemplated by the rating criteria, and there is no evidence that the Veteran requires continuous medication to treat fatigue.  

As such, service connection for fatigue, under 38 C.F.R. § 3.317, is not warranted.

The Board notes that the Veteran is competent to report such symptoms as muscle pain, headaches, and fatigue.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to provide opinions as to whether his symptoms are attributable to a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In addition, the Veteran has not provided any statements describing his claimed muscle pain, headaches, and fatigue in such a way that would meet the criteria for service connection under  38 C.F.R. § 3.317.

Ultimately, because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for muscle pain, headaches, and fatigue is not
warranted.

ORDER

New and material evidence with respect to the claim of service connection for a skin disorder has been received; the claim is reopened, and to this limited extent, the appeal of the issue is granted

New and material evidence with respect to the claim of service connection for a back disorder has been received; the claim is reopened, and to this limited extent, the appeal of the issue is granted.

Service connection for a disability manifested by headaches is denied.

Service connection for a disability manifested by muscle pain is denied.

Service connection for a disability manifested by fatigue, to include chronic fatigue syndrome, is denied.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has contended that he has hypertension secondary to his service-connected posttraumatic stress disorder (PTSD).  He was provided with a VA examination in January 2013.  The examiner found that the Veteran had many risk factors for development of hypertension, most notably diabetes mellitus type 2.  The examiner noted that he had chronic proteinuria indicative of renal involvement in diabetes and that diabetes with renal manifestations is known to result in hypertension.  Therefore he opined that the claimed hypertension condition was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's service-connected PTSD has aggravated his hypertension.  See 38 C.F.R. § 3.310 (2017).

The Veteran has also contended that he has obstructive sleep apnea secondary to his service-connected PTSD.  The Veteran was provided with VA examination in September 2014; however, the examiner did not address secondary service connection.  

As such, on remand, the Veteran should be provided with another VA examination to determine whether his hypertension or obstructive sleep apnea has been aggravated by his service-connected PTSD.

The Board also finds that the Veteran should be provided with VA examinations to determine whether he has a back or skin disorder related to service.  The examiners should address the Veteran's contentions that he has had skin rashes and back pain since service. 

With regard to the Veteran's skin disorder, the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court held that an examination during a remission phase did not accurately reflect elements of a skin condition.  Therefore, the Veteran should be afforded a VA examination during a flare-up of his rash, if possible.  If the examiner finds the evidence supports a current diagnosis of atopic dermatitis, the examiner should opine as to whether such disorder is related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension has been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD.

If the Veteran's current hypertension has been aggravated by his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  
2.  Schedule the Veteran for a VA examination to determine the etiology of his obstructive sleep apnea.  All indicated tests and studies should be conducted.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea has been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes PTSD.

If the Veteran's current obstructive sleep apnea has been aggravated by his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's back disorder, to include degenerative disc disease and degenerative joint disease.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disorder was caused by or is etiologically related to any incident of active duty.

The examiner must address the Veteran's contentions that he began having back pain while in service.  The absence of evidence of treatment for a back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion.  

4.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed skin disorders.  This examination should be scheduled, if possible, during periods of flare-up of the Veteran's skin condition.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disorder was caused by or is etiologically related to any incident of active duty.  If no skin disability is diagnosed, the examiner must address if the Veteran has signs and symptoms of an undiagnosed illness related to his service in the Persian Gulf.

The examiner must address the Veteran's contentions that he began having a rash while in service.
 
The examiner must provide reasons for each opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


